Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/22 has been entered.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 9-12, 16-19, 25-27 are rejected under 35 U.S.C. 103(a) as obvious over Cabell et al, WO 2007/023455 in view  of Mackey et al, U.S. Patent No. 6,723,160, Close et al, U.S. Patent Application Publication No. 2005/0148261, Vinson, U.S. Patent No. 5,814,188 and Cabell et al, U.S. Patent No. 6,955,850, hereinafter Cabell II.   
Cabell et al discloses a toilet tissue which would necessarily be able to be flushed because toilet tissue is sized and intended to be flushable. See page 7, lines 10-13.   Cabell discloses the tissue comprises one or more plies of fibrous material made from hydroxyl polymers such as starch, polyvinyl alcohol and mixtures. See page 5, lines 14-page 6, line 12.   The plies further comprise a solid additive such as wood pulp fibers.  See page 9, line 25 – page 10, line 25.  The additive may be on a surface of a ply or within a ply or in between plies. See figures and page 20, line 26 – page 21, line 15.   Note that the instant claims do not preclude the presence of additional layers or components which are not either filaments or fibers, since the claims use open language and only specifically limit the filaments and fibers.   
With regard to the claims as amended 2/16/22, Cabell teaches that the hydroxyl polymer filaments can comprise one or more components, and therefore, those which comprise one component would necessarily be monocomponent fibers.  See page 12, lines 8-9.    
Since the solid additive can be present on the surface of a ply or plies or within a ply or plies or in between plies it meets the limitations as set forth in the claims. 
Since the instant specification defines scrim as a layer overlaying the additive, one of the plies can correspond to the claimed scrim.    The material can have a suitable basis weight of 5-20 gsm.  See page 25, lines 1-5.  The additive can be uniformly or substantially uniformly distributed, or non-uniformly distributed.  See page 21, lines 16-19.  The structure may comprise thermal bonds.  See page 20, line 11.  The material may further be embossed, which corresponds to the claimed repeating pattern of depressions.  Embossing will form at least pressure bonds and embossing will form discrete bond sites and pockets between adjacent plies.  
Cabell differs from the claimed invention because it does not disclose that the embossing pattern, (i.e., the pattern of depressions), is a non-random pattern.  However, any embossed pattern will be either random or non-random.  Therefore, it would have been obvious to have selected from known random and non-random patterns of embossing in order to form a tissue having the desired appearance and texture.
Cabell does not teach the claimed properties of wet coefficient of Friction Ratio or Wet Web-Web Coefficient of Friction as claimed.  However, Cabell discloses the same structure made from the same materials it is reasonable to expect that the structure of Cabell would have the same properties, since the same materials cannot have different properties.  Further, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35  U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA1977).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
Although Cabell teaches employing wood pulp fibers, it does not disclose the claimed type of fibers.  
However, Vinson discloses suitable fibers for use in tissue papers include hardwood, softwood, eucalyptus and chemically pulps.  See col. 17, line 54 – col. 18, line 30.  
Therefore, it would have been obvious to have selected from among known types of pulp in including hardwood, softwood, eucalyptus and chemically treated pulp fibers as taught by Vinson, in view of their art recognized suitability for the purpose of forming toilet tissues.
Cabell differs from the claimed invention because Cabell does not teach that the fibers can be non-thermoplastic crosslinked polyhydroxy fibers such as starch fibers.    
However, Mackey discloses that non-thermoplastic crosslinked polyhydroxy fibers can be employed in forming disposable items such as disposable nonwoven fabrics, and that such fibers are superior to thermoplastic starch fibers because they have a higher wet tensile strength.  See col. 1, lines 20-40; col. 2, lines 3-27. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have employed crosslinked non-thermoplastic starch fibers as taught by Mackey as the fibers in Cabell because of their superior wet tensile strength.

Cabell differs from the claimed invention because it does not teach a scrim or reinforcing layer having a basis weight of less than 5 gsm.
However, Close discloses nonwoven materials such as bath tissue which have exterior lightweight meltblown layers having basis weights of less than 1 gsm which function to reduce lint.  See abstract, paragraphs 0015, 0016, 0017.  
Therefore, it would have been obvious to have provided the structure of Cabell with an exterior lightweight meltblown layer as taught by Close in order to reduce lint.  
Neither Cabell nor Close teach that the exterior scrim meltblown layer should comprise non-thermoplastic polysaccharide filaments.  
However, Cabell II teaches that non-thermoplastic polysaccharide filaments such as starch filaments can be meltblown and used as a component to form toilet tissue which produces less lint.   See col. 3, lines 1-7, col. 6, lines 6-23, col. 7, lines 62-64, col. 10, lines 14-22. 
Therefore, it would have been obvious to have used the particular non-thermoplastic starch filaments disclosed in Cabell II to form the exterior meltblown scrim layer as taught by Close on the structure of Cabell in order to provide a tissue having reduced linting and which had specific utility in toilet tissues.  
Applicant's arguments filed 2/16/22 have been fully considered.
Applicant’s amendment is sufficient to overcome the previous rejection.  A new rejection is set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789